DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 05/05/2022. Claims 16, 21, 23, 25, 26, 30 have been amended. Claims 1-15 have been previously cancelled. Claims 17, 29 have been cancelled. Therefore, claims 16, 18-18, 30 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome the Double Patenting rejections set forth in the previous office action. Terminal Disclaimer was filed and approved on 05/05/2022. The double patenting rejection is withdrawn. Applicant’s amendments and response to the claims are sufficient to overcome the 35 USC 112, 2nd paragraph set forth in the previous office action.

Response to Arguments
Applicant’s arguments filed 05/05//2022 have been fully considered but they are not persuasive. Applicant argues that (1) Kroyzer does not discloses locating a control system evaluation unit on or in a particular component which is to be protected from a cyber attack.

In response to argument (1), Examiner respectfully disagrees. Kroyzer discloses use of the industrial control system to detect and correct deviations from normal and/or safe operation of the industrial process plant is based on the premise that the industrial control system accurately reflects the operational parameters of the industrial process plant…in order to detect such anomalies, a response detector may be provided…the response detector may be a separate system which interfaces with the industrial control system or it may be incorporated therein (Examiner interprets it as… “on or in a particular component”)…see par. 59-61). Therefore Examiner maintains that Kroyzer does teach and disclose this limitation.




Allowable Subject Matter
Claim 25 is allowed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18-24, 26-28, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kroyzer et al (Pub. No. US 20160330225).

As per claim 16, Kroyzer discloses a method for protecting a flow-conducting device of an installation against cavitation initiated by a cyber attack, comprising the steps of: acquiring using at least one sensor at least one first signal relating to an operating state of the installation (…see data may be provided from industrial control system to the anomaly detection system via an input/output interface that may include at least a sensor from SCADA…see par. 37); evaluating the at least one first signal by using an evaluation unit, wherein the evaluation comprises a comparison of the at least one first signal with at least one reference value (…the analysis module can receive data from the industrial control system…and analyze the data as it is received in order to determine if an anomaly is present…see par. 42-43); outputting of a second signal by the evaluation unit if the evaluation unit detects, on the basis of the evaluation of the at least one first signal, an irregular operating mode of the installation, setting in reaction to the second signal operating states of components of the installation in order to bring about an operating mode of the installation in which a generation of cavitation is avoided (see par. 44-45); and setting in reaction to the second signal an operating state of the flow-conducting device in which the flow-conducting device is protected against at least one of the current irregular operating mode of the installation and a further attempt to set a further  irregular operating mode of the installation (…the industrial control system is configured to receive information regarding operational parameters of the industrial process plant and to present the information to an operator…this information may indicate to the operator that the industrial process plant is undergoing a deviation from normal and/or safe operation, and that corrective action should be taken…see par. 56-57), wherein the evaluation unit is a local open-loop and/or closed-loop control device which is arranged on or in the flow-conducting device (…in order to detect such anomalies, a response detector may be provided…the response detector may be a separate system which interfaces with the industrial control system or it may be incorporated therein…see par. 59-61).
  

As per claim 18, Kroyzer discloses wherein the evaluation unit has a data memory with technological data of the installation, including technological data of one or both of the flow-conducting device and of a drive which is connected to the flow-conducting device (…see par. see par. 66-68).


As per claim 19, Kroyzer discloses wherein the stored technological data comprise thermodynamic substance data, including vapor pressure states of a medium flowing through the flow-conducting device (see par. 97).


As per claim 20, Kroyzer discloses wherein the setting of operating states of the components of the installation comprises changing the flow of the medium through the flow-conducting device by actuating a valve one or both of in a feed line to the flow-conducting device and on a pressure side of the flow- conducting device (see par. 58-59).


As per claim 21, Kroyzer discloses wherein the at least one first signal relating to the operating state of the installation includes one of more of a pressure, and a flow rate and a temperature of the medium flowing through the flow-conducting device obtained one or both of upstream and downstream of the flow- conducting device (see par. 97).


As per claim 22, Kroyzer discloses wherein one of both of the flow-conducting device and the evaluation unit are connected to a computer network configured to perform one of both of closed-loop and open-loop control of the installation (see par. 7-8).


As per claim 23, Kroyzer discloses wherein the step of setting in reaction to the second signal the operating state of the flow- conducting device in which the flow-conducting device is protected against at least one of the current irregular operating mode of the installation and the further attempt to set a further irregular operating mode of the installation includes disconnecting at least one of the flow-conducting device, the components of the installation and the evaluation unit from the computer network (see par. 156).


As per claim 24, Kroyzer discloses wherein the evaluation unit is configured to carry out independently, in a state in which it is disconnected from the computer network, the evaluating step (see par. 39).
	

As per claim 26, Kroyzer discloses wherein in the evaluating step the evaluation unit detects the irregular operating mode of the installation if the evaluation of the at least one first signal registers one of more of permanently acting anomaly, regularly occurring anomaly, briefly intensive anomaly, pulsating anomaly and anomalies which occur in a structured fashion and which do not occur during the normal operation of the installation (see par. 44-45).


As per claim 27, Kroyzer discloses wherein during the evaluating step a time profile of one of both of an amplitude and a frequency content of the at least one first signal are taken into account (see par. 126). 


As per claim 28, Kroyzer discloses wherein the at least one sensor is one or more of an optical sensor, a radiation sensor, a sound sensor, a vibration sensor, a pressure sensor, a flow sensor and/or and a temperature sensor (see par. 55).


As per claim 30, Kroyzer disclose an evaluation unit configured to carry out the method as claimed in claim 16, wherein the evaluation unit includes a signal processing module configured to process the at least one first signal, an evaluation module configured to evaluate the at least one first signal, a memory with technological data of the installation, and an input/output unit, the evaluation unit is configured to autonomously perform actuation/closed-loop control of components of the installation when the irregular operating mode of the installation is detected (see par. 105-106), and the evaluation unit is a local open-loop and/or closed-loop control device which is arranged on or in the flow-conducting device (see par. 59-61).




	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to for protecting a flow-conducting device against cavitation damage in an installation, said damage being caused by cyber attacks.


Abbaszadeh et al (Pub. No. US 2018/0157831); “Automated Attack Localization and Detection”;
-Teaches threat detection computer platform may receive the streams of monitoring node signal values…and generate a feature vector for the current monitoring node…see par. 31-35.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499